Title: To James Madison from George W. Erving, 3 November 1807
From: Erving, George W.
To: Madison, James



Triplicate
Sir
November 3, 1807

I sent  I left Madrid  it the gala days of the  as is sooner  if .
My public letter acquainted you  the state of affairs between France & Portugal.  It was serious  stated when Mr De Beauharnois recd a courier (the 30th. at Night) announcing to him that the Emperor had declared war against the Prince Regent, ordered his legation to quit Paris in 24 hours: on the 31st. Count D’Ega the Portuguese ambassador here was ordered to quit Madrid in 48. hours, & Spain in 10 days:
The object of this letter is to give you the most correct information possible Respecting a scene which is now opened here; it began to develop till  previous to the date of my letter above referred to tho the variety of accounts & reports  which prevailed in Madrid upon this subject previous to my departure persist  & induced me rather to defer any mention of it till I should be able on coming hither to ascertain all its circumstances with some precision, in a scene which in whatever catastrophe it may terminate as to the intended victims will most unquestionably produce very immediate results of the highest political consequence: and I am now Enabled to give you not only such circumstances Respecting it as will be generally known, but such other interesting particulars as possibly will never become public; but which, whatever may appear hereafter to contradict them, you may entirely rely on the accuracy of.
Some time about the Commencement or middle of last month the french ambassador received two letters from his Emperor, one addressed to the King & one to the prince of Asturias, with orders to deliver them into their respective hands; which he accordingly did; & I cannot say to a certainty what were their contents but which  the King  in question on their  at the time a marriage to the Portuguese princess was proposed for the prince of Asturias, passed upon & rejected by him.  He wrote to the Emperor requesting his interference on that point to what effect is unclear.
This correspondence appears to have Excited distrust & jealousy.  The Princes household has been composed wholly of persons placed by the influence of the prince of Peace to whom he has a most  aversion; consequently tho he is generally beloved, amongst such a number of officers & servants as  about him, there could not be wanting some to make a false report of his conduct, nor others who may have made an unfair one.  However this may be, the King was induced to beleive that this prince was Engaged in a conspiracy against his crown, & even his life.  One detached circumstance shoud be here mentioned because it may have promoted the natural tendency the King may afterward have eved to such .  On the 15 Ulto he desired the Prince of peace to wait on the prince of Asturias & communicate with him on the contents of the Emperors letter before referred to.  The latter treated the former in this interview with a great deal of brusquerie & harshness, & snatched the letter from his hands &  the floor, with some expressions of contempt applied to the P of P. who left the presence very much dissatisfied, but he had learnt there for the first time what ye. Prince had let drop in his rage viz. that he himself had also recd. a letter from the Emperor to the same effect as that brought to him by the P. of P.
On the 26th. 9 guards du corps were arrested sent to Madrid, & lodged in different prisons. The particular motives for their imprisonment remains to this day a profound mystery: but on the evening of that day the King detained the prince with him alone after the other infantes had left his chamber & had a long conversation with him.
On the 27th. in the morning he again called him, & then charged him with being in possession of treasonable  demanded his keys, sent for his port-folios; other things in which papers might be, examined &  to be examined not only this, but his chambers furniture & every thing which belonged to him:  Enquiry probably occupied that day and the next, and from the papers,  I think not more, were  (one of which was some sort of cypher) as evidences corroborating the suspicions already formed.  On the 29th. 22 guards were sent to occupy the princes apartments, & the King then went thither in person placed him in arrest & charged the Major General to answer with his life for the security of the princes person.  Every person in his household from the highest dignity down to the meanest scullion & stable boy was also arrested; they continue in confinement  The valets de chambre & all above that  Each in a seperate cell of ye. Convent under two sentinels; & all below the rank of valet de chambre in the common jails.  Besides these arrests there were 40 or 50 others made at Madrid  and are still continued; 4 persons arrived under guard from Madrid yesterday & 36 are expected to day and for the reception of whom that part of the convent occupied by noviciates is cleared & prepared.
When the prince was thus secured the king sent for 6 Counsellors of Castile, the president of the council, & the Minister of grace & justice; they held a consultation, & on the 30th. his decree  this affair was published by the minister of grace & justice.  The decree shews a considerable anxiety to prepossess the public opinion in favor of these proceedings, & the matter in question  there the most serious aspect.  It was either on the 29th. or 30th. that the counsellors & Minister were summoned, attended the prince for the purpose of taking his Examination; & the king went with them.  The prince on this occasion behaved with great firmness, & displayed an Energy of character which he was not supposed to possess; he  the ministers with the greatest  calling them by opprobrious names, branding them as traitors to his father & himself.  He asserted in a dignified tone his rights as prince of asturias, &  his astonishment at the insolence of those who  to question him; in fine he was wholly table; & his father endeavoured to appease him  told that the scene drew tears from his Eyes: the junta separated without doing any thing toward its objects.  On the 1st. Inst, I cannot say how it was brought about, nor who were the persons present,  but the King was there, the Prince answered  question in form submitted to be cross Examined, particularly with respect to certain papers, & this sort  as it is called, which seemed to intimate a  of killing somebody, & the Prince closed the proceedings, after having promised that nothing was farther from his thought than to attempt any thing against his father, & professing his love for him, & his  to the very idea of the Crimes, with which they pre intended to charge him, with a bold Explicit declaration that what the suspicious matter had reference to did include the plan of taking away the life of the P. of P., whom he then went on to describe as a traitor who had tried in various ways to destroy him, who had usurped his rights, & who was an Enemy to his father & to his Country.  His avowal & his language were of such a nature, & all the mysteries in the papers stood so well Explained, that the commission, with whatever dispositions it went, was confounded; it seemed that there was nothing further to ask.  Here the business rests at present; the public anxiety is on the utmost stretch.
I will continue to write to you whatever  may occurr; in the mean time will hazard giving an opinion on some important points connected with the affair:
Nobody can beleive, who does not see the most positive proofs, that the P. of A. is capable of any kind of wickedness, much less of treason against his father: He is universally beloved and he  Enemy is determined  there is no doubt in the minds of those best acquainted with the intrigues of the Court that it has always been the object of the Prince of Peace by one means or other to remove this the greatest obstacle to his ambition and then to  the King to commit the Regency to himself and the Queen.  The Prince of Peace who beleives himself to be a very fine Politician on this as he has on occasion overshot his mark  The Prince of Asturias is under the special protection of the Emperor  If the Prince of Peace his head his own and other of more consequence will inevitably follow There are those who believe that he would not live even twenty four hours after such a  Counting to a certainty on a popular insurrection.  That I cannot beleive in but  Buonaparte for vengeance we may I presume that there is a Word left out here  if the Prince of Asturias be acquitted which I beleive he will be then the other may fall in  event then his Reign  finished  He has pretended to hold himself aloof from these proceedings but even if he were really innocent in them, no body woud believe him.  The fact is that he left this on the 1st. was taken ill at Madrid on the 18th. & returned here well on the 31st.  During the time that he was confined at Madrid I beleive he made three several visits here by night.  He was certainly here on the 29th.  Immediately the arrests took place three several couriers were dispatched to the Emperor by the Friends of the Prince of Asturias  The declaration of the Prince on his last Examination and the certainty that he has been in correspondence with the Emperor and is under his protection seems to have confounded his Enemies  It is Said that he is to be sent to the Castle of Segovia but for many reasons that cannot be.  Most probably the Prince of Peace will try to smooth matters over but this will not do  The Prince of Asturias can neither be deceived by or reconciled to him and is resolved on his ruin.
Before this Event the Emperor had ordered 80000 more troops for Spain.
The arrests still continue  It is said that they comprize all the household of the late princess of Asturias; & some of those who without having any immediate connection with the  prince have been usually considered his friends; that amongst these are several persons of the first distinction such as the Dukes of St. Carlos and Infantado; all the papers belonging to the latter  were seized  himself having left Madrid  days since to visit his brother who was sick at Bourdeaux & has since died  I cannot learn if any further Examination of the Prince has taken place; immediately after the last, the government  the greatest diligence to Suppress the decree which it published on ye. 30th. & to recall all the printed bulletins of it, so that it is impossible now to procure one; but I have obtained a copy of it which is herewith transmitted; it is however  in the preamble  With Sincere Respect & esteem Dear Sir Your very obliged & obt Srt

George W Erving


5th.  Yesterday being the birth day of the King, his Son sent him his felicitations; which as is said very much affected the father.  9 of the inferior  have been let out of prison & the apprehensions for the prince are generally very much diminished.


6th.  At nine o clock last night the Prince of Asturias was set at liberty; & all his household. He kissed the Kings hand & they were entirely reconciled: This was effected by the mediation of the Prince of Peace who says that he came here from Madrid for the very purpose.

